Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S COMMENTS AND REASONS FOR ALLOWANCE
DETAILED ACTION
Formal Matters
Claims 2, 5, 7, 10-22, and 24-31 are cancelled.  Claims 33-36 are new.  Claims 1, 3, 4, 6, 8, 9, 23, and 32-36 are pending and under examination.  

Priority
	The instant application is a continuation of 12/680,701 filed on 9/16/2010, which is a national stage entry of PCT/US2008/072914 filed on 8/12/2008, which claims priority from US provisional application 60/955,584 filed on 8/13/2007.  

Examiner’s Note
Applicant's amendments and arguments filed on 11/30/2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in light of applicant’s amendments and arguments set forth on 11/30/2020.  
The examiner has reconsidered the obviousness-type double patenting rejections.  As the terminal disclaimers over the appropriate ODP rejections have been filed and accepted, the examiner is withdrawing the other ODP rejections as they do not pertain to the instantly claimed invention (see applicant’s arguments).  

Election/Restriction
	Applicant has cancelled claims to the non-elected inventions.  The restriction is maintained so that applicant may file claims toward non-elected inventions in other filings.  

Previously Filed Terminal Disclaimers
The terminal disclaimers filed on 9/24/2012, 10/1/2018, 1/31/2020, and 2/17/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 7955619, US copending 13/058757 (now US 10314788), US copending 12/680701 (US Patent 10736850), US copending 13/408068 (now US10729656) and US copending 13/408076 (now US10736852) have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant claims were not taught or motivated by the prior art.  Namely the prior art does not teach such a layered tablet for morphine (or salts thereof) and oxycodone (or salts thereof) as claimed in instant claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 4, 6, 8, 9, 23, and 32-36 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613